Harvey, C. J.,
concurs in the result for the following reasons: (1) The deed to Jesse Jarred of October 28, 1896, did not create in him an estate in fee tail under the common law. (2) All rights Jesse Jarred acquired by that deed passed by the sheriffs deed in the foreclosure action. Thereafter he had nothing to convey to plaintiff. (3) If the deed of October 28, 1896, vested an estate in fee tail in Jesse Jarred the same was cut off by his deed to plaintiff and no longer exists. (4) The holding of this court in Ewing v. Nesbitt, 88 Kan. 708, 129 Pac. 1131, that the common law doctrine of estates tail “still exists in this state,” and the language of the opinion (page 716), “. . . such estates are not out of harmony with the conditions and wants of the people of Kansas,” should be specifically disapproved by this court as soon as possible, since our experience with that doctrine has been to the contrary. Perhaps this is not a good case to enlarge upon that view.
Wertz, J., joins in the foregoing concurring opinion.